Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2022

                                      No. 04-22-00290-CV

                                         Lorenza MATA,
                                            Appellant

                                                 v.

                              Paul MORENO and Mayra Moreno,
                                       Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW1900393
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        Appellant seeks to appeal a judgment signed on March 30, 2021. The clerk’s record was
filed on August 4, 2022. After reviewing the record, it appears that the judgment does not
dispose of all claims in dispute between the parties. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (“[W]hether a judicial decree is a final judgment must be determined from
its language and the record in the case.”). Specifically, it appears the judgment does not dispose
of a counterclaim asserted in appellant’s March 24, 2021 first amended answer. No severance
order appears in the record, and the judgment does not state that it disposes of all parties and all
claims. See id. at 206.

       A judgment that does not dispose of all parties and causes of action is not final and
appealable. See id. at 195; Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).
Nevertheless, we may treat the notice of appeal as prematurely filed and allow appellant time to
present this court with a supplemental clerk’s record that includes a final, appealable order or
judgment. See TEX. R. APP. P. 27.2; Lehmann, 39 S.W.3d at 206; Iacono v. Lyons, 6 S.W.3d 715,
717 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (per curiam).

        We therefore ABATE this appeal and REMAND this cause to the trial court. We
ORDER appellant to ensure that a supplemental clerk’s record with a final, appealable judgment
or order is filed in this court by September 6, 2022. If appellant fails to cure the jurisdictional
defect as ordered, we will reinstate this appeal and dismiss it for want of jurisdiction without
further notice. See TEX. R. APP. P. 42.3(a). All other appellate deadlines are suspended pending
our determination of whether we have jurisdiction over this appeal.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court